On behalf of the delegation of Paraguay, we greet the illustrious President of this universal Assembly and express to him our most whole-hearted congratulations and our certainty that owing to his knowledge, vast experience, spirit of fairness and sense of service to the international community, this vast international gathering is assured of success from the very beginning of its work.
136.	To former President Mr. Leopoldo Benites, we express our appreciation for the manner in which he guided the past session of the General Assembly, lending lustre to the Latin American presence iii this world conclave with his valuable experience and skill.
137.	Our joyful and brotherly greetings go to the States which have recently joined the Organization. We are happy to have them with us and we wish them every success in their undertakings.
138.	We also greet the Secretary-General, Mr. Kurt Waldheim, and on this solemn occasion we wish to say to him that Paraguay fully appreciates the assistance and support it has been receiving from the United Nations and which constitute a most important factor in our development.
139.	At the beginning of our statement we wish to express to the sister Republic of Honduras our deep and sincere solidarity, and our deep sorrow for the tragedy that has befallen it, to which all the preceding speakers have referred. It is our hope that United Nations solidarity will find concrete form in effective aid and co-operation, and not in these and other words, however expressive they may be.
140.	The world picture has not altered fundamentally since the twenty-eighth session, although it is true that some positive progress has been achieved in peace and in the general detente among the great Powers.
141.	Peace and development are and continue to be the main goals of our Organization, it being understood that, as has been said, there is no peace without development, just as there is no development without peace. Peace continues to be the guiding star and the hope of all peoples on earth, wherever they are. Above all, peace with honor, with human dignity, with effective justice, without dominance, or situations of force or obvious inequity, in whatever form. Peace resulting from a situation of scorn for the supreme values of justice has no foundation. Peace which is not based on the heart and mind open to brotherly greetings is built on sand, and has no real basis. Peace which is not the result of a positive effort to improve the economic and social situations for the majority of peoples, harassed by the grave problems of under-development, can have no firm footing or long life.
142.	Peace must necessarily be viewed from above, beyond all geographical, regional or ideological differences, beyond the desires of individuals, or of groups or subgroups. There must be only one peace for all, in a world made better for all, where distribution is just, with a sound economy and equitable international trade at the service of free man. Therefore, the only course, the only way to peace is the development of all peoples.
143.	Peace still suffers violent disturbances, an affront to mankind. In this Assembly and in other appropriate places it is customary to sing the praises of peace and vow to serve it unconditionally. Yet the passage of time brings us Jeep disenchantment and disappointment. How many times in the course of this year of 1974 have the communications media not brought us the sad news of hatred, of violence between brothers and neighboring peoples, the play of overweening appetites, of the criminal assault of man against man, of the velvet glove, at the propaganda level, concealing beneath it the greedy hand of domination or influence, in some part of the world.
144.	Terrorism continues to destroy lives and property in brazen defiance of civilization itself. Kidnapping intrudes its hated presence into our daily lives. It is time to think seriously about these ills, which disturb the development of mankind and make us doubt our own culture. In this ignoble work the men of violence admit of no reason and respect no values. At times they respond with further terrorist action to favorable treatment from governments and organizations which, in a moment of weakness, had tolerated their actions or tried to justify the use of such ignoble means.
145.	Terrorism is a boomerang which in the end strikes or threatens all in its mad frenzy and in its abysmal scorn for the respect for the life of another. Those who shelter, encourage, or are merely indifferent to acts of terrorism carried out in other countries are miscalculating. Sooner or later, terrorism will do away with its own protectors, and with those who are in-different, too.
146.	During the days when we are meeting here, violence and terrorism have seized new victims, as if they wished to take this opportunity for more wide-spread publicity, or more effective intimidation.
147.	Peace requires the purity of a noble spirit on the part of those, who govern and their peoples, of countries and of ideologies. We must do away with the hotbeds of war, violence and terrorism, in striving zealously for the spiritual disarmament. It would be of no avail to put an end to disorder, to armed confrontation, to the advance of armies and to the dread wave of terrorism, if we do not first seek with conviction to eliminate hatred, and the cult of violence and ideological extremism in the minds of men, particularly among those who decide matters on this earth.
148.	We still speak the language of peace, while the minds of men retain mental reservations which in advance set up barriers to the objective triumph of justice. We still speak the language of peace, but behind the scenes the resolve is only to look after selfish interests, without recognizing the right of developing countries to better conditions for their peoples. We still speak the language of peace when, in fact, we are seeking the triumph of one special interest over another.
149.	A false dialog is sought through confrontation without arms, but confrontation which after all seeks only the strengthening of certain groups, sects or ideologies which are determined to overthrow many established values because of their desire for immediate successes for their cause.
150.	The United Nations is expanding and is growing stronger as new Members are admitted to it. Its universality is a sign of the modern times and betokens the fact that the United Nations no longer, as of yore, accepts the isolation of peoples and nations from its own structure. The Organization seeks, through its universality, to represent all mankind without odious or unfair discrimination which, ab initio, reduces the chances of effective action seeking the well-being of all peoples.
151.	The world has not lost faith in the Organization. On the contrary , the world demands of the United Nations a realistic and vital attitude in order to enable it to meet every contingency, particularly at the political level, which is the most difficult but the one closest to peace and justice.
152.	The mere action of bilateral diplomacy, miraculous though it sometimes is, must be followed by United Nations action, since it is the United Nations which represents all countries on earth, at the later stage of concretizing the remedy to situations of conflict. A truce is not enough, nor merely maintaining the peace. We must go to the root of things, to definitive political agreements based on a real and general disarmament of minds.
153.	That is where the clarity of intentions of all countries of the Organization comes into play, starting with those countries which, for one reason or another, under the Charter have entered into commitments of broad, world-wide responsibility.
154.	We must mention with some satisfaction some other positive achievements. There are clear signs of detente in the world in which we live. The great Powers have taken a first step by eschewing war or confrontation. Yet, we are bound to say that in regard to dis-armament a long road lies ahead. Military expenditure continues to add up to astronomical figures, while the amounts available for development of the needy nations are, relatively speaking, risible. Here in this universal forum we move ahead step by step, but we do move forward in the formulation of rules which define aggression. Yet, so much has to be done to disarm minds, to get rid of the desire for predominance or sectorization of groups of countries, or the exporting, surreptitiously sometimes, of the ideology which one seeks to introduce like a Trojan horse.
155.	"Development is the new name of peace" is the marvelous definition of Pope Paul VI. There is a universal sign which floats in the air we breathe and which requires that, with the development of all countries, we seek better days for all mankind.
156.	We have no quarrel with the right of any nation to enjoy the riches of its territory, even though an unequal geographical distribution leads to privileged situations for some and irritating injustices for others. But it is intolerable that the mechanism which has arbitrarily been sustained and imposed for international trade, a mechanism of ridiculous prices for raw materials and high prices for industrial goods, should continually widen the gap between the developed and the developing nations. This gap is widening because at differences in infrastructures, in financial resources and, paradoxically, in the unequal possession of technology, of know-how.
157.	Hunger, housing, education, culture, agrarian reform, health and social security are problems which should have no abstract frontiers or limits. Besides a higher moral imperative, expedience itself requires that all countries, starting with the super-Powers and continuing with the developed ones, realize henceforth that mankind and its future cannot be built on the well-being of a few and the poverty of the majority to the essential detriment of the supreme values of justice. Given this elementary maxim, the figures provided by the Conference of the Committee on Disarmament are scandalously discouraging. While military expenditures amount to $220,000 million, of which more than 80 per cent is spent by the six countries with the largest military budgets, official assistance for development barely amounts to $8,000 million.
158.	Is it possible to build a lasting peace and well- being on the pain of this tremendous reality? Elementary logic tells us that it cannot be done and that this is a mistaken short-cut which will inevitably produce grave situations and may lead to the worst internally and internationally. On the pain and hunger of millions of human beings no peace can be built nor can human understanding be reached.
159.	Among the causes which arrest the development of most nations is world inflation, imported inflation. It is like a thief who surreptitiously breaks in and removes a substantial amount of the value of labor and of savings. My country, Paraguay, for example, because of a free, orderly economy has considerably raised its production, its exports and its monetary reserves. In these conditions how are we to explain to simple and humble workers that, although the Government has not erred or been mistaken, in future there are goods which they will no longer be able to acquire or which they will have to consume on a reduced or sharply curtailed scale?
160.	In this last year the substantial rise in the price of oil and its by-products has distorted the economy of most developing nations and also the economy of many industrialized, developed countries which do not produce oil.
161.	The oil-exporting countries certainly have a legitimate right to receive fair prices for such a vital product, but so do the consumer nations have a legitimate right, since in the contemporary economy there is no immediate alternative to buying. This is an extremely difficult problem to study, and one which it is even more difficult to solve, and the Organization should devote its best efforts to it.
162.	The world energy crisis, brought about by a reduction in the volume of extraction and sale of oil and its derivatives and by the increase in their prices, has consequences for industrial production, transportation, the cost of living and general inflation.
163.	In the Republic of Paraguay, the Government of General Alfredo Stroessner will first modify and later eliminate the economic impact of the world energy crisis by using our own hydraulic power sources. The thermal plant which formerly supplied the capital with power has already been replaced by the hydroelectric plant of the Acaray River, which supplies the capita! and 100 cities and exports its surpluses to the neighboring territories of Brazil and Argentina.
164.	Further, it gives me great satisfaction to announce that the Government of Paraguay, in equal association with the friendly and neighboring Government of the Federative Republic of Brazil, is already building what will be the largest hydroelectric power station in the world, Itaipu, at a cost of more than $US 3,000 million and with an output of 10,750,000 kilowatts. The first turbine will come into operation within less than eight years.
165. Similarly, with the friendly Government of the neighboring Republic of Argentina, Paraguay is to build, also on conditions of equality, the hydroelectric power station of Yacyreta, which will be able to produce up to 4 million kilowatts, at a cost which may easily amount to more than $US 2,000 million. Further-more, negotiations are well under way to build, also with Argentina, an even larger hydroelectric power station, that of Corpus.
166.	Paraguay, an internal or land-locked country, attended with confidence the Third United Nations Conference on the Law of the Sea. There we again proclaimed before the whole world the irrevocable right of all land-locked countries.
167.	I expressed the essence of our position at the fourth regular session of the Organization of American States in Atlanta, Georgia, on 24 April, when I said:
"It will seem strange to you, Mr. President, and delegates, that the Foreign Minister of a landlocked country -whether it be termed an internal or a non-coastal State - should state its position on extending to 200 miles the maritime sovereignty of some nations. The fact is that the nations without a coast or without a maritime coast at present have a right to what are called the high seas, to their free navigation, to their riches, to their fisheries and to their subjacent wealth, as well as to overfly freely the suprajacent airspace. And, to the extent that coastal States increase their sovereignty by their own decision, they are automatically and arbitrarily limiting the rights on the high seas of more than 30 land-locked countries. Mindful as we are of international law, we maintain that such a decision cannot be the result of the will of a single nation: it must be the expression of the general will of all nations as stated in agreements or international treaties resulting from specialized conferences."
168.	Paraguay hopes that, in the coming international meetings dealing with this very difficult and complex problem, elementary justice, which requires that land-locked countries or countries at a disadvantage geographically should have their share of all the re-sources and benefits that the sea yields or may yield in the future, will be strengthened.
169.	The World Population Conference was another landmark in the work of the Organization. On balance, it gave only broad consideration to what is a matter of dispute at the universal level, but it paved the way for the future.
170.	We know that, if present population growth rates are maintained, the population will double in 24 years in Latin America, in 30 years in Asia and in 25 years in Africa. But these figures must be advanced with serious reservations. There are imponderable factors which deserve attention. A mere change in climate could radically alter the situation. Technical and scientific advances may render habitable in the future places that are today inhospitable, and may introduce an enormous series of changes in the system of agriculture and livestock production and in, the production of all kinds of food, not to mention the reserves of food in the sea.
171.	The Conference in itself gives a clear-cut impression that mere technical reports prepared by inter-national experts do not exhaust the subject or the innumerable possible points of view. Every country has its own view of the problem in accordance with its socio-economic structures, its ethical and religious convictions and the composition of its population. What must be emphasized is that any population policy must preserve intact the dignity of the human couple and the decisions which it alone can make: and, furthermore, that in this matter with which we are concerned widely differing views were expressed by the highly developed countries and by the developing countries. It is clear that the former are concerned about an increase in the number of possible consumers of world production. The others maintain that the major problems which are forecast from an increased population go deeper than this and are related to the unequal treatment which really exists today between wealthy countries and developing countries.
172.	The United Nations took another positive step when it convened the sixth special session of the General Assembly. In a realistic and objective frame of mind it considered the grave problems of raw materials and development and the most important economic issues which the international community faces. An attempt was made, with some reservations by some countries, to establish a new, more equitable world economic order, and it was agreed to take emergency measures to assist those countries which faced grave problems derived from the latest international economic events. The developing countries not only asked for more remunerative prices -which means better salaries- for their raw materials. We also asked for social justice, that is to say, autonomous development. We not only asked to exchange our raw materials for dollars but also asked to exchange them for the transfer of technology, financial aid and food.
173.	We hope that these noble demands receive a concrete answer; they must do so if all nations are to develop. We also hope that the emergency aid will be practical, effective and swift, because otherwise the avalanche of problems will lead to grave situations. A new rise in the price of crude oil on the international market could create situations which would be catastrophic for most of the developing countries which are not oil-producing.
!74. From now on the world community has an absolute duty to be watchful and on the alert so that its action can be immediate when disturbances in the economic order affect the least developed countries, to the obvious detriment of international social justice.
175.	Paraguay supports and will continue to support with renewed confidence the work of the Organization, which is useful in every direction and so vital to the affairs of the international community.
176.	Paraguay is pleased to see the spirit of detente among the great powers, but we are bound to repeat that the aspiration of the world is for a just and honorable peace for all with full dignity, a peace based on the supreme values of civilization, culture and true coexistence. 
177. Paraguay hopes once again that the seed> of violence and death which continue to germinate will' be destroyed through the compliance of all States with the principles of the Charter.
178.	Paraguay would wish to observe in the day-to-day activity of the Organization a faithful correspondence between what is proclaimed as a principle and what is done in the daily dealings of life.
179.	We want a better world without economic or political oppression, without ideologies of domination that stifle freedom; we want a world of respect where the supreme dignity of man as an individual will guarantee the dignity of nations, constitute the basis for coexistence and make possible a new international economic order; we want a world where self-determination and the sovereignty of peoples will be an incontrovertible fact; a world where the powerful, whoever they may be, will not try for whatever reason to interfere in the affairs of other countries; a, world where the international community will carry on its affairs in absolute obedience to the exemplary principles which we here proclaim, and where mankind will enjoy peace, employment, freedom and well- being.
